*2
JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and supplement filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s May 24, 2013, order be affirmed. Appellant has identified no error in the district court’s sua sponte dismissal of his complaint for failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B) (“the court shall dismiss the case at any time” if the court determines that the action fails to state a claim on which relief may be granted); 29 U.S.C. § 660(c) (providing for the Secretary of Labor to file a civil action alleging discrimination based on whistleblowing activity protected by the Occupational Safety and Health Act of 1970).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.